Citation Nr: 1215457	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by which the RO, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  

In January 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

In a July 2010 decision, the Board, in relevant part, denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans claims (Court).  

In October 2011, the Court vacated the Board's July 2010 decision and remanded the matter on appeal to the Board for readjudication consistent with the Court's October 2011 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

According to the Court, the VA examination upon which the Board relied in denying the claim of service connection for bilateral hearing loss in July 2010 was inadequate.  As such, the Board will ask that a new VA audiologic examination be accomplished.

The Veteran presently suffers from bilateral hearing loss as defined in VA regulations.  38 C.F.R. § 3.385 (2012).  However, hearing loss is not apparent in the service treatment records or within the first post-service year.  The Veteran contends that he was exposed to excessive noise during service in Vietnam and that the damage that occurred to his ears at that time is responsible for his present hearing loss.  He indicated, indeed, that he was told that damage to the ears that occurred in service worsened over time, causing his current bilateral hearing loss.  He stated, "The test that were [sic] done when I was discharged show [sic] nothing because [hearing loss] gets worse later."  Furthermore, the Board notes hearing loss need not be shown in the service treatment records or in the first post-service year and that direct service connection for hearing loss that manifests many years after service may be established on the basis of evidence showing that that current hearing loss is causally related to injury or disease suffered in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  

The Board observes that the Veteran submitted several private opinions reflecting a nexus between his current hearing loss and noise exposure in service.  

In the current VA examination, the examiner is asked to review the Veteran's service treatment records, obtain a complete history from the Veteran regarding the nature of in-service and post-service noise exposure.  Regarding post-service noise exposure, the examiner is asked to elicit from the Veteran a complete work history that describes the nature of his employment duties as well as a detailed description of post-service recreational noise exposure to include household noise exposure from lawn mowers, electrical tool use, etc.  The examiner is then asked to opine regarding the likely etiology of the Veteran's current bilateral hearing loss.  In rendering an opinion, the examiner must address the Veteran's contention that damage caused to the ears in service caused subsequent hearing loss.  The examination instructions are contained in the second paragraph below.

Records from the VA Medical Center (MC) in East Orange, NJ and the VA Community Based Outpatient Clinic in Brick, NJ dated from July 15, 2010 to the present must be associated with the claims file.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Associate with the claims file all clinical records from the East Orange VAMC and the VA Community Based Outpatient Clinic in Brick, NJ dated from July 15, 2010 to the present.

2.  Schedule a VA audiologic examination for an opinion regarding the likely etiology of the Veteran's current bilateral hearing loss keeping in mind that hearing loss need not necessarily be shown in service or the first post year in order for hearing loss to be related to service.  Specifically, the examiner must opine regarding whether the Veteran's bilateral hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) related to service.  In rendering the opinion, the examiner must (1) elicit from the Veteran a complete history regarding the nature of in-service and post-service noise exposure.  Regarding post-service noise exposure, the examiner must obtain from the Veteran a description of the nature of his employment duties as well as details regarding post-service recreational noise exposure to include household noise exposure from lawn mowers, electrical tool use, etc.  In rendering the opinion, the examiner must (2) address the Veteran's contentions that damage to hearing occurred in service but that the damage became apparent only afterwards, and, if and only if the examiner concludes that the Veteran's hearing loss is unrelated to service, the examiner must (3) comment upon the favorable private opinions dated in January 2008, May 2009, and March 2012 and why s/he disagrees with them.

A copy of this remand must be provided to the examiner.  The examiner must review this remand along with all pertinent documents in the claims file BEFORE examining the Veteran, and the examination report must indicate whether the requested review took place.  A complete rationale for all opinions and conclusions must be provided.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


